In an action to set aside two conveyances of real estate on the ground of fraud, order granting defendants’ motion to open their default and vacate an interlocutory judgment reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The opening of the default, under the circumstances of this case, was an improper exercise of the court’s discretion. Appeal from order denying plaintiff’s motion for reargument dismissed, without costs. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.